NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                              MAR 24 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                             U .S. C O U R T OF APPE ALS

 CLYDE J. PINTO,                                   No. 07-74607

               Petitioner,                         Agency No. A070-582-939

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Clyde J. Pinto, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
discretion, Bhasin v. Gonzales, 423 F.3d 977, 983 (9th Cir. 2005), we deny the

petition for review.

       The BIA did not abuse its discretion by denying Pinto’s motion on

discretionary grounds without ruling on his claim for equitable tolling. See 8

C.F.R. § 1003.2(a) (stating that BIA has the discretion to deny a motion to reopen

“even if the party moving has made out a prima facie case for relief.”). The BIA

articulated the basis of its decision and reasonably concluded that Pinto’s

presentation of a false birth certificate and incredible testimony outweighed any

positive equities in his favor. See Bhasin, 423 F.3d at 983-84.

       Pinto’s due process claims are not persuasive.

       PETITION FOR REVIEW DENIED.




LA/Research                               2                                      07-74607